      Case 3:15-cr-00118-MHT-SMD Document 340 Filed 07/13/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA,             )
                                      )      CRIMINAL ACTION NO.
        v.                            )         3:15cr118-MHT
                                      )              (WO)
DERRIS DEANTHONY BRADFORD             )

                                   ORDER

       As defendant Derris Deanthony Bradford was released

from the custody of the Bureau of Prisons on July 5,

2020, see Exhibit Locator Information (doc. no. 335-1)

(noting release date), it is ORDERED that his motion

for    immediate      release    to   home    confinement      (doc.       no.

332) is denied as moot.

       DONE, this the 13th day of July, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
